          Case 2:21-cv-00312-JCZ Document 6 Filed 04/01/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 JEFFREY MICHAEL REYNOLDS                                            CIVIL ACTION
 VERSUS                                                              NO. 21-312
 STATE OF LOUISIANA                                                  SECTION: AA@(5)

                                         ORDER

       The Court, having considered the petition, the record, the applicable law, the Report

and Recommendation of the United States Magistrate Judge, and the petitioner’s response to

the Magistrate Judge=s Report and Recommendation, hereby approves the Report and

Recommendation of the United States Magistrate Judge and adopts it as its opinion in this

matter. Accordingly,

       IT IS ORDERED that the petition of Jeffrey Michael Reynolds for issuance of a writ of

habeas corpus under 28 U.S.C. ' 2254, is TRANSFERRED to the United States District Court

for the Middle District of Louisiana.

       March 31, 2021



                                                     JAY C. ZAINEY
                                             UNITED STATES DISTRICT JUDGE
